NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 05-OCT-2021
                                                 07:58 AM
                              NO. CAAP-19-0000779Dkt. 187 SO


                  IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I

                             STATE OF HAWAI#I,
                   Plaintiff-Appellant/Cross-Appellee,
                                     v.
                      GREGORY ILLUMINATO TARTAMELLA,
                    Defendant-Appellee/Cross-Appellant


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CASE NO. 1CPC-XX-XXXXXXX)

                      SUMMARY DISPOSITION ORDER
   (By:    Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

          Plaintiff-Appellant/Cross-Appellee State of Hawai#i
(State) appeals from the Amended Judgment of Conviction and
Probation Sentence filed on October 3, 2019 (Judgment), by the
Circuit Court of the First Circuit (Circuit Court).1            Defendant-
Appellee/Cross-Appellant, Gregory Tartamella (Tartamella) cross-
appeals from the Judgment. The Judgment was entered following a
jury trial where Tartamella was convicted of all four counts as
charged: Assault in the Second Degree in violation of Hawaii
Revised Statutes (HRS) § 707-711(1)(e) in Count 1; two counts of
Harassment in violation of HRS § 711-1106(1)(b) and/or (f) in
Counts 2 and 3; and Terroristic Threatening in the First Degree
in violation of HRS § 707-716(1)(c) in Count 4. The State
requested restitution for the victim, Arnold Martinez (Martinez),
for losses caused by Tartamella, and the Circuit Court awarded
$462.50 in restitution. This restitution award, for half of the
cost of service dog training for Martinez's dog, is at issue in
both the appeal and cross-appeal.



     1      The Honorable Fa#auuga L. To#oto#o presided.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          On appeal, the State contends that the Circuit Court
abused its discretion when it awarded only half of the amount of
requested restitution for the cost of the service dog training.
On cross-appeal, Tartamella contends that the Circuit Court erred
when it ordered restitution for the dog training because the dog
training costs were neither reasonable nor verified.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve the State's and Tartamella's points of error as follows,
and affirm.
          Following the trial and guilty verdict, a presentence
report that included letters from Martinez's doctors and
therapists, receipts, and other documentation related to the
victim restitution request was filed with the Circuit Court. The
presentence report contained a letter from Dr. Ming B. Chi that
confirmed Martinez had post-traumatic stress disorder (PTSD)
caused by the assault, a letter from therapist Karen Kimball
(Kimball) that verified a service dog was part of Martinez's
therapy plan, and an invoice from Off Leash K9 Training, LLC for
$625.00.
          The Circuit Court held a restitution hearing on October
2, 2019. The State submitted its Memorandum of Law Supporting
Requested Restitution of $882.222 to Complainant Arnold Martinez.
The amount included $625.00 to train Martinez's dog and $150 in
medical bills. At the hearing, Senior Probation Officer Keiko
West (West) testified regarding the presentence report she wrote
and the request for restitution.               West's job was to write
presentence reports to assist the              trial court for sentencing, and
she had also received training on              how to apply the restitution
statute. West testified that the               letters Martinez submitted from


       2      This $882.22 amount included medical visits, counseling, medical service
dog training, and future expenses; specifically $150.00 for ten medical visits, $17.22
for medication, $625.00 for medical service dog training, and $90.00 for estimated
future expenses. We note that the transcript of the restitution hearing indicates
"State's Exhibit 1" was received into evidence at the hearing, but the exhibit is not in
the record on appeal nor in the record below. However, West testified that State's
Exhibit 1 was "part of my original pre-sentence report[,]" and was a "fair and accurate
copy of Exhibit C" attached to the presentence report. "Attachment C" to the April 30,
2019 presentence report consists of Martinez's "Victim Impact Information" and includes
the itemized expenses detailed above.

                                           2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

his therapist "specifically said that he needed the mental health
treatment to deal with the trauma from the incident[,]" and West
found the medical bills and therapy expenses were reasonable and
verified as they "fit within the time period of the incident, and
they were on Kaiser letterhead[.]" West concluded that the
medical service dog training expense was reasonable and verified
based on the letter submitted by Martinez's therapist Kimball,
and West had also called Kimball "to verify that she indeed wrote
a letter, and she required that as part of [Martinez's] therapy."
Tartamella did not call any witnesses or produce any evidence at
the hearing.
          At the conclusion of the restitution hearing, the
Circuit Court reduced the amount of restitution for the dog
training by half, from $625.00 to $312.50 because the dog was
Martinez's "personal dog," and ordered a total of $462.503 in
restitution as a free-standing order.
          Both the State and Tartamella timely appealed. We
first address Tartamella's cross-appeal, followed by the State's
appeal.
          Tartamella's Cross-Appeal
           Tartamella contends in his cross-appeal that the
Circuit Court abused its discretion by ordering $312.50 in
restitution for the cost of dog training for Martinez's pet dog.
The crux of Tartamella's argument is that the State failed to
adduce evidence that Martinez's pet dog received specialized
medical service dog training, and the State failed to show the
cost was reasonable and verified "as medical service dog
training." Tartamella claims that the dog training "amounted to
an obedience class and Martinez's pet dog was not certified as a
medical service dog."
           Tartamella waived this argument because he did not
raise it during the restitution hearing. See State v. Moses, 102
Hawai#i 449, 456, 77 P.3d 940, 947 (2003) ("As a general rule, if
a party does not raise an argument at trial, that argument will
be deemed to have been waived on appeal . . . ."); State v.


       3      The $462.50 amount included $150.00 for medical visits and $312.50 for half
of the $625.00 total cost for the medical service dog training.

                                           3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Hoglund, 71 Haw. 147, 150, 785 P.2d 1311, 1313 (1990)
("Generally, the failure to properly raise an issue at the trial
level precludes a party from raising that issue on appeal.")
(citation omitted). During the hearing, Tartamella's sole
argument was that his conduct did not cause Martinez's PTSD, and
attacking the credibility of Martinez's claim that he had PTSD:

                [DEFENSE COUNSEL]: Judge, as the Court is well aware
          based upon what's contained in the presentence report, as
          well as the evidence presented at trial, Mr. Martinez,
          according to him, suffered a -- a bruise on his left arm as
          a result of being slapped by Mr. Tartamella, that -- that's
          it. From that incident, he is -- he's -- he's claiming that
          he now suffers from posttraumatic stress disorder.
                Mr. Martinez was a football player, has been a coach
          for many, many years, I'm sure has witnessed injuries much
          worse than this to himself and to his players, and yet did
          not suffer posttraumatic stress from those incidents. But
          according to Mr. Martinez, because of this incident, he's
          now suffering from posttraumatic stress, which caused him,
          according to Mr. Martinez, to require counseling, medication
          and this support animal.
                If you look at attachment C to the [presentence
          report], which is his victim impact statement, he says as a
          result of this incident, my doctor advised I researched and
          considered PTSD service animal training for my dog. This --
          this was his family pet he had brought to practice many,
          many times, everybody had seen it. He says my dog went
          through extensive professional training. Part of his
          training was advanced obedience training, an AKC advanced
          behavior and obedience certification. This portion of
          training and the AKC certification process cost $625.
                From the defense -- from the defense standpoint, Your
          Honor, one, it -- it is -- it is questionable whether Mr.
          Martinez actually suffered posttraumatic stress disorder as
          a result of this particular incident. . . .
                THE COURT:   But there's no ques--
                [DEFENSE COUNSEL]:   They're not directly related –-
                THE COURT: [Defense Counsel], there's no question the
          way -- I mean, the -- based on the facts of this case, the
          way -- the behavior of your client -- of your client here
          and everything, I mean, everybody has their -- has different
          ways of re-- dealing with this kind of attack, verbal attack
          that your client heaped on Mr. -- Mr. Martinez here. So he
          needed the -- it was a stressful situation. To some extent,
          yes, he did. Mr. Martinez suffer -- suffers anxiety and so
          forth here.
[JTr. dkt. 20 at 22-24.] (Emphases added). Tartamella questioned
whether Martinez "actually suffered" PTSD "as a result" of
Tartamella's conduct in this case, and whether the PTSD and the
Tartamella's conduct were "directly related." Tartamella's



                                     4
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

cross-examination of West focused on causation,4 inquiring
whether West investigated if Martinez's claimed PTSD injury was
from Tartamella's conduct, or whether it could have been from
some other factor. Tartamella's argument that the CGC5 training
was not specialized dog training, and thus not reasonable or
verified, was never raised in the Circuit Court below, and is
waived. See Moses, 102 Hawai#i at 456, 77 P.3d at 947; Hoglund,
71 Haw. at 150, 785 P.2d at 1313.

             State's Appeal
          The State contends that the Circuit Court abused its
discretion by reducing the restitution for the dog training, and
not ordering Tartamella to pay the full cost of the training.
Tartamella argues that the State waived this argument on appeal
because it failed to preserve the issue during the restitution
hearing. We conclude that the State's contention is waived.
          "The general rule prohibiting new arguments on appeal
prevents appellants from presenting new legal theories as to why
they should have prevailed at trial." Moses, 102 Hawai#i at 456,
77 P.3d at 947. Arguments not raised below are generally deemed
to have been waived on appeal. Hoglund, 71 Haw. at 150, 785 P.2d
at 1313. When the Circuit Court reduced the State's requested
restitution in half, the State did not object:

                   THE COURT: [Defense Counsel], there's no question the
             way -- I mean, the -- based on the facts of this case, the
             way -- the behavior of your client -- of your client here
             and everything, I mean, everybody has their -- has different



      4             Defense counsel questioned West regarding other possible causes for
Martinez's PTSD:
                    Q. (By [DEFENSE COUNSEL]) Okay. Ms. West, at the time --
             at -- at the time of the complaint of injury, were you aware that
             Mr. Martinez was under stress from a number of different causes,
             including complaints that parents had made against him, his
             inability to fill the football team, not knowing whether he was
             going to have -- have a team to enter into the OIA that year –-
             . . . .
                    Q. (By [DEFENSE COUNSEL]) Ms. West, were you aware
             of any of the circumstances or any of the background of Mr.
             Martinez that would give you some way of assessing whether
             this particular injury would've been traumatic to him?

       5      "CGC" refers to Canine Good Citizen training, which Tartamella raises for
the first time in his Answering Brief to the State's appeal, referencing Appendix F, a
webpage on the American Kennel Club's website. Defense counsel at the restitution
hearing did not mention CGC or refer the Circuit Court to this website.

                                           5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
          ways of re-- dealing with this kind of attack, verbal attack
          that your client heaped on Mr. -- Mr. Martinez here. So he
          needed the -- it was a stressful situation. To some extent,
          yes, he did. Mr. Martinez suffer -- suffers anxiety and so
          forth here.
                The only question is what is reasonable here, the --
          the 220 -- the 625, the -- the 150, there's no question the
          Court agrees with that. The 625, based on the fact that
          part of this is that the dog is -- that is -- based on the
          information here is -- is Mr. Martinez's personal dog, but
          he -- nevertheless the dog went through training. So the
          625, Ms. Prosecutor, half of that, what is half, half of
          625? Get your -- get your phone, do the calculation.
                [DEFENSE COUNSEL]:    It's 312.50.
                THE COURT:   Okay.   312.50 plus 150, . . . that's the
          Court's order.
                [PROSECUTOR]: Will the Court -- just for the record,
          will the Court indicate why it's determining that half the
          amount is appropriate and not the full amount that is --
                THE COURT: Just part -- as the Court just pointed
          out, part of this is that the dog involved here is the -- as
          the dog involved here is Mr. Martinez's personal dog, all
          right. And -- okay. That's the concern of the Court here,
          using your own personal dog as opposed to a profession-- a
          professional dog, nothing associated with Mr. Martinez,
          that's the concern the Court has over here, so that's why
          the Court is halving the 625. So that's the Court order.
          That's the amount of restitution for this order. . . .
(Emphases added). The record reflects that the State requested
clarification as to why the Court reduced the amount of
restitution, but the State did not object to the halved amount
nor argue why it was improper for the Circuit Court to reduce the
amount; and thus, the State's contention of error was waived.
See Moses, 102 Hawai#i at 456, 77 P.3d at 947; Hoglund, 71 Haw.
at 150, 785 P.2d at 1313.
          Therefore, IT IS HEREBY ORDERED that the Amended
Judgment of Conviction and Probation Sentence filed on October 3,
2019, by the Circuit Court of the First Circuit, is affirmed.
          DATED: Honolulu, Hawai#i, October 5, 2021.
On the briefs:
                                    /s/ Katherine G. Leonard
Taryn R. Tomasa                     Presiding Judge
Deputy Public Defender
for Defendant-Appellee/Cross-       /s/ Keith K. Hiraoka
Appellant                           Associate Judge

Brian R. Vincent                          /s/ Karen T. Nakasone
Deputy Prosecuting Attorney               Associate Judge
for Plaintiff-Appellant/Cross-
Appellee


                                      6